October 31, 2019                                                              Farrell J. Miller

                                                                              Direct Phone 212-453-3931
                                                                              Direct Fax   646-588-1534
VIA ECF                                                                       fmiller@cozen.com
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Charles Ganske v. Louise Daphne Mensch, 19-cv-6943 (RA)

Dear Judge Abrams:

I write on behalf of Defendant Louise Daphne Mensch to request an extension of time through
and including December 11, 2019 to answer or otherwise respond to Plaintiff’s complaint. The
deadline for Defendant to answer or otherwise respond is currently November 11, 2019.

This is the Defendant’s first request for an extension of time in which to answer or otherwise
move with respect to the complaint. We have conferred with Plaintiff’s counsel, Milo Silberstein,
and he has consented to the requested extension.

Respectfully submitted,

/s/ Farrell J. Miller
Farrell J. Miller
Counsel for Defendant Louise Daphne Mensch

cc: All Parties Via ECF




                                  45 Broadway 16th Floor New York, NY 10006
                          212.509.9400   800.437.7040   212.509.9492 Fax   cozen.com
